

117 HR 3216 IH: To amend the Internal Revenue Code of 1986 to create parity for unmarried individuals and heads of household with respect to the temporary 2021 income phaseouts in the child tax credit.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3216IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Porter (for herself, Ms. Pressley, Mr. Beyer, Mrs. Watson Coleman, Mr. Nadler, Ms. Speier, Ms. Houlahan, Ms. Strickland, Ms. Lois Frankel of Florida, Mr. Raskin, Ms. Schakowsky, Ms. Pingree, Mr. Vargas, Ms. Bonamici, Ms. Dean, Ms. Velázquez, Mr. Levin of Michigan, Mr. Panetta, Ms. Bush, Ms. Leger Fernandez, Mr. Welch, Ms. Meng, Ms. Schrier, Ms. Scanlon, Ms. Tlaib, Ms. Omar, Mr. Krishnamoorthi, Ms. Jacobs of California, Mr. Blumenauer, Ms. Stevens, Ms. Newman, Ms. Lee of California, Ms. Clarke of New York, Mrs. Napolitano, Ms. Jayapal, Mrs. Hayes, Ms. Ocasio-Cortez, Mr. Malinowski, Ms. McCollum, Ms. Craig, Mr. Correa, Ms. Wasserman Schultz, Ms. Sherrill, Mr. Neguse, Mr. Kim of New Jersey, Ms. Clark of Massachusetts, Mrs. Lawrence, Mr. Levin of California, Mrs. Trahan, Mrs. Axne, Ms. Kuster, Mr. Schneider, Ms. Brownley, Ms. Wexton, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to create parity for unmarried individuals and heads of household with respect to the temporary 2021 income phaseouts in the child tax credit.1.Heads of household phaseout threshold increased(a)In generalSection 24(i)(4)(B)(ii) of the Internal Revenue Code of 1986 is amended by striking $112,500 and inserting $150,000. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020. 